Citation Nr: 1631920	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-03 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder with generalized anxiety disorder and post-traumatic stress disorder.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a respiratory disability, to include allergies.

5.  Entitlement to service connection for a gastrointestinal disability, to include an ulcer.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to January 2006.  It was determined in a December 2008 Administrative Decision and a May 2009 addendum decision that the period of service between October 30, 1989 and April 6, 1997 was honorable for VA purposes and the period of service between April 7, 1997 and January 24, 2006 was dishonorable for VA purposes.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board has recharacterized the issues involving a psychiatric disorder and a respiratory disability to best reflect the broad scope of those claims as indicated by statements received from the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).



REMAND

The Veteran seeks service connection for a psychiatric disorder, to include bipolar disorder with generalized anxiety disorder and post-traumatic stress disorder; a right shoulder disability; a back disability; a respiratory disability, to include allergies; a gastrointestinal disability, to include an ulcer; diabetes mellitus; and migraine headaches.

The Veteran claims that his claimed psychiatric disorders and respiratory disability is related to his time serving in Iraq during his period of honorable service and that he was awarded a Combat Action Ribbon for his service during Operation Desert Shield/Storm.  The Veteran's DD 214 reveals that the Veteran was awarded a Kuwait Liberation Medal with Saudi Arabia written in parenthesis next to the medal.  A November 2008 private treatment record notes that the Veteran has posttraumatic stress disorder (PTSD) from the Gulf War.  VA and private treatment records also contain diagnoses of bipolar disorder and generalized anxiety.  The Veteran stated during the March 2016 hearing before the Board that he attempted suicide during his tour in Iraq in 1991 and he submitted a multimedia disc with footage from Iraq in February 1991.  Although a May 2009 formal finding stated that inadequate information was provided to confirm the Veteran's in-service stressors, the Board finds that further development is necessary in order to verify the Veteran's service in Iraq and his stressors during this period of honorable service.  

The Veteran stated during the March 2016 hearing that he was treated for gastrointestinal problems at Fort Hood.  He also stated that he was treated for headaches and blackouts while stationed in Fort Hood and Germany.  The Veteran's complete treatment records for his treatment while stationed at Fort Hood and Germany do not appear to be contained in the record.  As such, further development is necessary.

The Board also finds that VA examinations are needed in this case.  During service, the Veteran was treated for dissociative symptoms during a hospitalization in January 1996 after falling on ice and hitting the back of his head.  He was found to have conversion disorder.  As previously stated, the Veteran has been given psychiatric diagnoses following service.  The Veteran's service treatment records also show that he reported hay fever on entrance to service.  In July 1990, it was noted that the Veteran had yearly allergies and in September 1990, he had right maxillary sinusitis.  During the March 2016 hearing, the Veteran stated that he is receiving treatment for rhinitis and sinusitis and post-service treatment records show that he was treated for allergic rhinitis in July 2009.  Regarding the back, service treatment records show that the Veteran was treated for a back strain and low back sprain in October 1996.  Following service, the Veteran was found to have lumbar changes of minimal lower lumbar dextroscoliotic curvature and slight anterior wedging of Ll vertebra on x-ray in July 2009.  Service treatment records also note headaches during treatment in May 1992.  Following service, headaches were diagnosed during private treatment in November 2008.  

Service treatment records show that the Veteran was treated in a trapezius strain in November 1994 following a motor vehicle accident and a right shoulder strain in January 1995.  Service treatment records also show treatment for abdominal pain, diarrhea and vomiting with a diagnosis of possible gastroenteritis in November 1990; stomach ache with chronic diarrhea in August 1996; and stomach pain for two and a half weeks in September 1996.  During the March 2016 hearing, the Veteran stated that he currently has right shoulder and stomach problems.  

In November 2004, the Veteran was found to have diabetes mellitus.  During the March 2016 hearing, the Veteran stated that symptoms associated with his diabetes may have been masked for some time because of the intensity of his duties.  

The Veteran has not yet been afforded a VA examination in connection with his claimed disorders on appeal.  The evidence of record is insufficient to adequately adjudicate these claims.  In light of the Veteran's reports, the Board finds that the Veteran should be scheduled for a VA examination for these disorders in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The most recent VA treatment record contained in the claims file is dated July 2010.  No subsequent records are part of the file.  Thus, VA treatment records dated since July 2010 should be obtained on remand.

Finally, the record contains a medical record that is in a language other than English dated March 1996 in the service treatment records.  On remand, a translation of this record should be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain VA treatment records dated since July 2010.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The RO must make arrangements to obtain the Veteran's complete service treatment and personnel records, including all assigned duty locations and treatment during service at the Fort Hood and in Germany, from the National Personnel Records Center (NPRC), or other pertinent source.  All efforts to obtain these records must be fully documented, and the NPRC, and any other source contacted must provide a negative response if records are not available.

3.  Following the above development, attempt to verify the Veteran's service in the Persian Gulf, including service in Iraq, according to his assigned unit history, through Joint Services Records Research Center (JSRRC).  Specifically, the RO must send a request to JSRRC for verification of all locations where the Veteran served and as to whether the Veteran engaged in combat and received the Combat Action Ribbon during his period of honorable service from October 1989 to April 1997.  If it is determined that inquiries cannot be made because the Veteran has not provided enough information, notify the Veteran of what additional information would be needed to make an inquiry.  Any response from JSRRC (positive or negative) must be associated with the claims file.  

4.  The RO must obtain a translation into English of the March 1996 record contained in the service treatment records.

5.  Following the above development, the Veteran must be afforded a VA examination(s) to determine whether a psychiatric disorder, to include bipolar disorder with generalized anxiety disorder and post-traumatic stress disorder; a right shoulder disability; a back disability; a respiratory disability, to include allergies; a gastrointestinal disability, to include an ulcer; diabetes mellitus; and migraine headaches, are related to the Veteran's military service. 

After a review of the evidence of record, to include the Veteran's statements and testimony, and the clinical evaluation, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder, to include bipolar disorder with generalized anxiety disorder and post-traumatic stress disorder; right shoulder disability; back disability; gastrointestinal disability, to include an ulcer; diabetes mellitus; and migraine headaches, are related to the Veteran's military service during his period of honorable service from October 1989 to April 1997.  

The examiner is directed to review all of the evidence of record, and offer an opinion as to whether any currently or previously diagnosed respiratory disability, to include allergies, preexisted his military service, and if so, the examiner must state the specific evidence upon which this finding was made.  

If the examiner finds that the Veteran's respiratory disability, to include allergies, preexisted his military service, the examiner must state whether this disorder did not undergo a permanent increase beyond the natural progress of the disorder during military service, and the specific evidence upon which this finding is based.

If the examiner finds that the Veteran's respiratory disability, to include allergies, did not preexist his military service and/or did not undergo a permanent increase beyond the natural progress of the disorders during military service, the examiner must provide an opinion as to whether any current respiratory disability, to include allergies, is related to his military service.

The examiner must also provide an opinion as to whether any currently or previously diagnosed headache disorder is caused or aggravated by any diagnosed psychiatric disorder.

As the Veteran served in Southwest Asia, if any symptoms cannot be attributed to a known diagnosis, the VA examiner must address whether service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) based on his service.

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must specifically discuss the Veteran's statements as to inservice traumas and symptoms, including the motor vehicle accident in November 1994 and falling on the ice in January 1996.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

